Citation Nr: 0915042	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-31 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for a left elbow 
disability, currently evaluated as 10 percent disabling.

8.  Entitlement to an initial evaluation in excess of 10 
percent for a hiatal hernia with gastroesophageal reflux 
disease (GERD).


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1982 and from May 1984 to November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2006, May 2007, and October 
2007 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

The issue of a higher evaluation for a hiatal hernia with 
GERD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The Board notes that given information provided by the 
Veteran's spouse in a July 2008 letter regarding the 
Veteran's current physical and mental status, the Board has 
accepted such correspondence in lieu of a  VA Form 9 as to 
the issue of an increased rating for a lumbosacral spine 
disability.



FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
is against finding that sleep apnea was present in-service or 
that sleep apnea is related to service.

2.  The preponderance of the competent and credible evidence 
is against finding that tinnitus was present in-service or 
that tinnitus is related to service.

3.  The preponderance of the competent and credible evidence 
is against finding that the Veteran's cervical spine 
disability is manifested by forward flexion of the cervical 
spine 15 degrees or less even taking into account his 
complaints of pain,  favorable ankylosis of the entire 
cervical spine, incapacitating episodes, or neurological 
impairment, at any time during the pendency of the appeal.

4.  The preponderance of the competent and credible evidence 
is against finding that the Veteran's lumbosacral strain is 
manifested by forward flexion of the thoracolumbar spine 
limited to 30 degrees or less even taking into account his 
complaints of pain, favorable ankylosis of the entire 
thoracolumbar spine, incapacitating episodes, or neurological 
impairment, at any time during the pendency of the appeal.

5.  The preponderance of the competent and credible evidence 
shows that the Veteran's right shoulder disability is 
manifested by limitation of motion of the arm at shoulder 
level taking into account his complaints of pain but not by 
limitation of motion of the arm to midway between side and 
shoulder level even taking into account his complaints of 
pain, ankylosis, malunion of the humerus, and/or malunion of 
the clavicle or scapula, at any time during the pendency of 
the appeal.

6.  The preponderance of the competent and credible evidence 
is against finding that the Veteran's left shoulder 
disability is manifested by limitation of motion of the arm 
at shoulder level even taking into account his complaints of 
pain or by ankylosis, malunion of the humerus, and/or 
malunion of the clavicle or scapula, at any time during the 
pendency of the appeal.

7.  The preponderance of the competent and credible evidence 
is against finding that the Veteran's left elbow disability 
is manifested by forearm flexion limited to 90 degrees, 
extension limited to 75 degrees, forearm flexion limited to 
100 degrees with extension limited to 45 degrees, or 
impairment of supination or pronation with motion lost beyond 
the last quarter of arc, even taking into account complaints 
of pain; extension limited to 45 degrees even taking into 
account complaints of pain; or ankylosis, at any time during 
the pendency of the appeal.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).  

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).  

3.  The Veteran has not met the criteria for a rating in 
excess of 20 percent for a cervical spine disability at any 
time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5242 (2008).

4.  The Veteran has not met the criteria for a rating in 
excess of 20 percent for lumbosacral strain at any time 
during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2008).

5.  The Veteran has met the criteria for a 20 percent rating 
for a right shoulder disability at all times during the 
pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5201 (2008).

6.  The Veteran has not met the criteria for a rating in 
excess of 10 percent for a left shoulder disability at any 
time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5200, 5201, 5202, 5203 (2008).

7.  The Veteran has not met the criteria for a rating in 
excess of 10 percent for a left elbow disability at any time 
during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5205, 5206, 5207, 5208, 5213 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In increased rating claims, the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) determined that VA's duty to 
assist specifically includes the following: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

As to all the issues on appeal, the Board finds there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

As to the claims for service connection for sleep apnea and 
tinnitus, the Board finds that written notice provided in 
February 2005 and January 2007, prior to the December 2007 
rating decision, fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the type of evidence necessary 
to establish the effective date and the disability rating for 
the sleep apnea claim.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  While the Veteran was not provided 
Dingess notice as to his tinnitus, claim, the Board finds 
this error harmless because for the reasons explained below 
the claim is being denied and any issue as to a disability 
rating and an effective date are moot.

As to the claim for increased ratings for a cervical spine 
disability, lumbosacral strain, shoulder disabilities, and a 
left elbow disability, the Board finds that written notice 
provided in February 2005, September 2005, July 2007, and May 
2008 fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice in accordance with the Court's holdings in 
Dingess, supra, and Vazquez-Flores, supra.  While fully 
compliant 38 U.S.C.A. § 5103(a) notice was not provided to 
the Veteran prior to the initial adjudication of his 
increased rating claims, the Board finds that providing the 
Veteran with adequate notice in the above letters followed by 
a readjudicating the claims in the July 2008 supplemental 
statement of the case "cures" any timing problem associated 
with inadequate notice prior to an initial adjudication.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Moreover, the Board finds that even if the Veteran was not 
provided adequate VCAA notice in compliance with the 
requirements of Vazquez-Flores as to these increased rating 
claims, this failure does not constitute prejudicial error in 
this case because the record reflects that a reasonable 
person could be expected to understand what was needed to 
substantiate the claims after reading the above 38 U.S.C.A. 
§ 5103(a) notice letters; the November 2006, May 2007, and 
October 2007 rating decisions; the September 2007 and 
December 2007 statements of the case; and the December 2007 
and July 2008 supplemental statements of the case.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); 
cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 
(U.S. June 16, 2008) (No. 07-1209).  

Moreover, the Board finds that the lack of VCAA notice in 
compliance with the Court's holding in Vazquez-Flores does 
not constitute prejudicial error in this case because the 
Veteran, though his statements to his VA examiners 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his increased rating claims.  Id; 
Also see Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) 
(holding that VCAA notice error was not prejudicial because 
the appellant demonstrated actual knowledge of the 
information and evidence necessary to substantiate his claim 
by way of the arguments made to the RO).

As to all the issues on appeal, VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claims files all identified and available 
service and post-service treatment records including the 
Veteran's treatment records from the John J. Pershing and 
John Cochran VA Medical Centers and from Dr. Pattaropong.  In 
addition, the Veteran was afforded several VA examinations 
which provide VA with adequate medical evidence as to the 
origins of his sleep apnea and tinnitus as well as to the 
current severity of his service-connected disabilities.  
While the August 2007 VA examiner did not have the Veteran's 
claims file at the time of his examination of the Veteran's 
lumbosacral strain, the Board nonetheless finds this 
examination adequate for rating purposes because the 
examination included both a detailed history obtained from 
the claimant and an in-depth examination of his low back.  
See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Service Connection Claims

The Veteran contends that his sleep apnea and tinnitus were 
caused by his military service.  Specifically, he reported 
that he had problems with sleeping in-service and ever since 
that time.  As to his tinnitus, he reported that it was 
caused by exposure to small arms fire and cargo trucks during 
his nearly two decades of military service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

As to service incurrence under 38 C.F.R. § 3.303(a), a 
November 1997 service examination noted the Veteran's 
complaints of frequent trouble sleeping.  However, service 
treatment records, including the May and November 1997 
examinations as well as a May 1998 medical evaluation board 
examination, are otherwise negative for complaints, 
diagnoses, or treatment for a sleep disorder including sleep 
apnea or tinnitus.  

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the normal medical 
findings at the time of the May and November 1997 
examinations as well as the May 1998 medical evaluation board 
examination and the length of time between his separation 
from his second period of active duty in 1998 and first seen 
with problems snoring in 2005, diagnosed as sleep apnea in 
2006, and tinnitus in 2005 is compelling evidence against 
finding continuity.  Notably, the approximately seven year 
gap between the Veteran's separation from this second period 
of active duty and the first evidence of treatment for sleep 
apnea and tinnitus in 2005 weighs heavily against his claims.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service); Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels and 
his wife is competent to give evidence about what she 
observes; for example, the Veteran's wife can report on the 
fact that she heard the Veteran snoring and saw him having 
difficulty breathing at night while sleeping and the claimant 
is competent to report that he had problems with restless 
sleep and a ringing in his ears since service.  See Buchanan 
v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002).

However, the Veteran and his wife as lay persons are not 
competent to diagnosis sleep apnea.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, the claim of having 
problems with sleeping and ringing in the ears since service 
is contrary to what is found in the in-service and post-
service medical records including the May and November 1997 
examinations and the May 1998 medical evaluation board 
examination.  The Board also finds it significant that, while 
the Veteran complained of problems sleeping at his December 
1998 VA examinations, he also complained that his difficulty 
sleeping was caused by chronic pain and not sleep apnea and 
the Veteran did not refer to either problem when he submitted 
his previous service connection claims in 1998, 2000, 2001, 
and 2002.  If he did have problems with sleep apnea and 
tinnitus since his second period of active duty, it would 
appear only logical that he would claim such disabilities at 
those times.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
Veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  Moreover, neither 
the VA nor private treatment records found in the claims 
files at the time of these earlier claims, including the VA 
examination reports, document complaints of sleep apnea or 
tinnitus.  In these circumstances, the Board gives more 
credence to the contemporaneous medical evidence of record, 
which is negative for complaints, diagnoses, or treatment for 
sleep apnea and tinnitus for seven years post-service.  
Therefore, entitlement to service connection for sleep apnea 
and tinnitus based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes the record on appeal is negative for a 
medical opinion finding a causal association or link between 
all the Veteran's post-service sleep apnea and tinnitus and 
an established injury, disease, or event of service origin.  
See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or 
disease incurred therein).  In fact, in the May 2007 addendum 
to the January 2007 VA examination, it was opined after a 
review of the record on appeal and the earlier examination, 
as follows:

With respect to tinnitus, diagnosis of 
noise induced tinnitus in the absence of 
noise induced hearing loss is difficult.  
The [V]eteran's hearing at the time of 
his discharge from the Armed Forces [in 
May 1998] . . . had been normal in both 
ears.  [His employers] audiometric 
testing on June 28, 2000[,] had shown 
normal hearing in both ears, some 2 years 
after the [V]eteran's discharge from the 
Armed Forces.  In the current evaluation, 
the [V]eteran had stated that he was 
unaware of [the] circumstances of onset 
of tinnitus stating that one day he 
noticed tinnitus and it never went away.  
He had stated that until 1998, he would 
notice tinnitus in quiet environments, 
and since 1996 (sic) he notice tinnitus 
in all environments.  The etiology of 
[the] [V]eteran's tinnitus is unclear to 
this examiner.  The Veteran does not 
recall any situations (for example, an 
explosion occurring[)] resulting in 
tinnitus.  If [the] [V]eteran had 
experienced noise induced tinnitus, one 
would expect reduction in hearing, at 
least at 4000 Hz or in the high 
frequencies, which is not the case.  The 
[V]eteran's discharge hearing test 
results had shown excellent hearing in 
both ears.  Such excellent hearing had 
existed more than two years after [the] 
[V]eteran's discharge from the Armed 
Forces on June 28, 2000.  Therefore, 
although [the] etiology of [the] 
[V]eteran's tinnitus is unclear to the 
examiner, since [the] [V]eteran's hearing 
at the time of his discharge from the 
Armed Forces had been well within normal 
limits and there had not been any 
significant change in his hearing 
compared with his enlistment audiometric 
test results (April 18, 1984), it is this 
examiner's conclusion that it is not at 
least as likely as not that [the] 
[V]eteran's tinnitus is related to 
military service.  (Emphasis added).

Similarly, the July 2007 VA respiratory examiner noted that 
the Veteran stated that he had trouble staying asleep while 
on active duty and would awaken frequently.  He also 
reportedly had severe snoring.  He first sought treatment two 
years earlier in 2005 but was discharged in 1998.  The 
examiner concluded that with the lack of objective 
information or evidence noted in the claims folder, the only 
information is subjective information and therefore with the 
evidence that is available at this time, "it is not likely 
that his sleep apnea is secondary to active duty." 

The above opinions are not contradicted by any other medical 
opinions of record.  Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991) (VA may only consider independent medical evidence to 
support its findings and is not permitted to base decisions 
on its own unsubstantiated claims).  Moreover, while the 
Veteran and his wife have claimed his sleep apnea and 
tinnitus were caused by his military service, the Board does 
not find these lay assertions credible because as lay persons 
they do not have the required medical expertise to give such 
an opinion.  Evans, supra; Espiritu, supra.  

Therefore, the Board also finds that service connection for 
sleep apnea and tinnitus are not warranted.  See 8 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(d).

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claims, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Rating Claims

The Veteran contends that his service connected cervical 
spine disability, lumbosacral strain, shoulder disabilities, 
and left elbow disability are more severe than rated.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.



The Cervical Spine Disability 

Most recently, a November 2006 rating decision confirmed and 
continued a 20 percent rating for the Veteran's cervical 
spine disability, characterized as osteoarthritis of the 
cervical spine with full range of motion, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (degenerative arthritis of the 
spine, see also Diagnostic Code 5003).

Spine disabilities are evaluated under a General Rating 
Formula for Diseases and Injuries of the Spine, which 
contemplates a 20 percent evaluation for forward flexion of 
the cervical spine measuring greater than 15 degrees but not 
greater than 30 degrees; combined range of motion of the 
cervical spine measuring 170 degrees or less; or muscle spasm 
or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  38 C.F.R. 
§ 4.71a (2008).

A note following the schedular criteria directs that 
associated objective neurologic abnormalities are to be 
evaluated separately.  See 38 C.F.R. § 4.71, Diagnostic Code 
5242 (2008).

Essentially, a disability evaluated under Diagnostic Code 
5242 will ordinarily be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine except when X-
ray findings, as discussed under DC 5003, are the sole basis 
of its evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2008).

Based on the foregoing, the Veteran will only be entitled to 
an increased, 30 percent rating, for his cervical spine 
disability if it is manifested by forward flexion of the 
cervical spine 15 degrees or less or if there is favorable 
ankylosis of the entire cervical spine.  (Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).)

With the above criteria in mind, the Board notes that the 
February 2005 VA spine examiner opined that cervical spine 
forward flexion was to 21 degrees after taking into account 
his pain.  Thereafter, the July 2007 VA joints examiner 
opined that cervical spine forward flexion was to 25 degrees 
after taking into account his pain.  Moreover, while VA 
treatment records show the Veteran's periodic complaints and 
treatment for cervical spine pain, they are negative for 
evidence that forward flexion of the cervical spine is 15 
degrees or less even taking into account his complaints of 
pain.  Likewise, the record is negative for a diagnosis of 
ankylosis of the entire cervical spine and in the absence a 
diagnosis the Board may not rate his service-connected 
cervical spine disorder as ankylosis.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  

Consequently, even taking into account the Veteran's 
complaints of pain,` the range of motion of the cervical 
spine is not limited to 15 degrees or less and because the 
record is negative for ankylosis of the cervical spine, the 
Board finds that a rating in excess of 20 percent is not 
warranted for his service-connected cervical spine 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.71a, DeLuca, supra.  
This is true throughout the period of time during which his 
claim has been pending.  Hart, supra.

Next, the Board notes that the Diagnostic Codes for rating 
disease and injuries to the spine also provide increased 
ratings for intervertebral disc syndrome if manifested by 
incapacitating episodes.  The Board finds this criteria 
inapplicable to the current appeal because the Veteran's 
service-connected cervical spine disability has never been 
rated as intervertebral disc syndrome, the record is negative 
for objective evidence of intervertebral disc syndrome due to 
his service-connected cervical spine disability, and the 
record is negative for any evidence of physician ordered bed 
rest during the past 12 months due to the cervical spine 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008); 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  This is true 
throughout the period of time during which his claim has been 
pending.  See Hart, supra.

The Board next notes that Note 1 to 38 C.F.R. § 4.71a allows 
the Veteran to receive a separate compensable rating for 
adverse neurological symptomatology associated with his 
service-connected cervical spine disability.  In this regard, 
the record does not show and the Veteran does not claim that 
his service-connected cervical spine disability is manifested 
by adverse neurological symptomatology.  In fact, his 
neurological examination was normal at the July 2007 VA 
examination.  Likewise, the record is negative for any 
adverse neurological symptomatology being caused by his 
cervical spine disability.

Therefore, because the overwhelming weight of the objective 
evidence of record does not show that the Veteran's service-
connected cervical spine disability is manifested by adverse 
neurological symptomatology, the Board finds that the 
claimant is not entitled to separate compensable ratings for 
adverse neurological symptomatology.  38 C.F.R. § 4.71a.  
This is true throughout the period of time during which his 
claim has been pending.  Hart, supra.

Lastly, the Board notes that each of the ways by which the 
spine is ratable, other than some of those described in 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008), contemplates 
limitation of motion.  Also see VAOPGCPREC 36-97; 63 Fed. 
Reg. 31262 (1998).  Therefore, assigning separate ratings on 
the basis of both a cervical spine disability and other 
symptoms, such as those set forth in Diagnostic Code 5237, 
would be inappropriate.  38 C.F.R. § 4.14 (2008).  

The Lumbosacral Strain

Most recently, an October 2007 rating decision confirmed and 
continued a 20 percent rating for the Veteran's lumbosacral 
strain under 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(lumbosacral strain).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, lumbosacral strain warrants a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 
4.71a (2008).

Accordingly, the Veteran will only be entitled to an 
increased, 40 percent rating, for his lumbosacral strain if 
it is manifested by forward flexion of the thoracolumbar 
spine 30 degrees or less or if there is favorable ankylosis 
of the entire thoracolumbar spine. 

With the above criteria in mind, the Board notes that the 
August 2007 VA examiner opined that lumbar spine forward 
flexion was 80 degrees taking into account his complaints of 
pain.  Moreover, while VA treatment records show the 
Veteran's periodic complaints and treatment for low back 
pain, they are negative for evidence that forward flexion of 
the thoracolumbar spine is 30 degrees or less even taking 
into account the appellant's complaints of pain.  Likewise, 
the record is negative for a diagnosis of ankylosis of the 
entire thoracolumbar spine and in the absence a diagnosis the 
Board may not rate his service-connected lumbosacral strain 
as ankylosis.  Johnston, supra.  

Consequently, even taking into account the Veteran's 
complaints of pain the range of motion of the thoracolumbar 
spine is not limited to 30 degrees or less and because the 
record is negative for ankylosis of the thoracolumbar spine, 
the Board finds that a rating in excess of 20 percent is not 
warranted for his service-connected lumbosacral strain.  
38 C.F.R. §§ 4.40, 4.45, 4.71a, DeLuca, supra.  This is true 
throughout the period of time during which his claim has been 
pending.  Hart, supra.

Next, the Board notes that the Diagnostic Codes for rating 
disease and injuries to the back also provide increased 
ratings for intervertebral disc syndrome if manifested by 
incapacitating episodes.  The Board finds this criteria 
inapplicable to the current appeal because the Veteran's 
service-connected lumbosacral strain has never been rated as 
intervertebral disc syndrome, the record is negative for 
objective evidence of intervertebral disc syndrome due to his 
service-connected lumbosacral strain, and the record is 
negative for any evidence of physician ordered bed rest 
during the past 12 months due to the lumbosacral strain.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008); Butts, supra.  
This is true throughout the period of time during which his 
claim has been pending.  See Hart, supra.

The Board next notes that Note 1 to 38 C.F.R. § 4.71a allows 
the Veteran to receive a separate compensable rating for 
adverse neurological symptomatology associated with his 
service connected lumbosacral strain.  In this regard, the 
record does not show and the Veteran does not claim that his 
service-connected lumbosacral strain is manifested by adverse 
neurological symptomatology.
 
Therefore, because the overwhelming weight of the objective 
evidence of record does not show that the Veteran's 
lumbosacral strain is manifested by adverse neurological 
symptomatology, the Board finds that the claimant is not 
entitled to separate compensable ratings for adverse 
neurological symptomatology.  38 C.F.R. § 4.71a.  This is 
true throughout the period of time during which his claim has 
been pending.  Hart, supra.

Lastly, the Board notes that each of the ways by which the 
back is ratable, other than some of those described in 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008), contemplates 
limitation of motion.  Also see VAOPGCPREC 36-97; 63 Fed. 
Reg. 31262 (1998).  Therefore, assigning separate ratings on 
the basis of both lumbar strain and other symptoms, such as 
those set forth in Diagnostic Code 5242, would be 
inappropriate.  38 C.F.R. § 4.14 (2008).  

Shoulder Disabilities

Most recently, a November 2006 rating decision confirmed and 
continued a 10 percent rating for each of the Veteran's 
shoulders under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003(degenerative arthritis) - 5201 (limitation of 
motion of the arm). 

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5200 provides that favorable ankylosis of the 
scapulohumeral articulation of the minor arm, abduction to 60 
degrees, can reach mouth to hand, warrants a 30 percent 
evaluation in the major (dominant) extremity and a 20 percent 
evaluation in the minor extremity; ankylosis of the 
scapulohumeral articulation of the minor arm, between 
favorable and unfavorable, warrants a 40 percent evaluation 
in the major extremity and a 30 percent evaluation in the 
minor extremity; and when there is unfavorable ankylosis of 
scapulohumeral articulation, with abduction limited to 25 
degrees from side, warrants a 50 percent evaluation in the 
major extremity and a 40 percent evaluation in the minor 
extremity.  38 C.F.R. § 4.71a (2008).

Diagnostic Code 5201 provides that limitation of motion of 
the arm at shoulder level warrants a 20 percent rating in the 
major (dominant) extremity and the minor extremity; 
limitation of motion of the arm to midway between side and 
shoulder level warrants a 30 percent evaluation in the major 
extremity and a 20 percent evaluation in the minor extremity; 
and limitation of motion of the arm to 25 degrees from side 
warrants a 40 percent evaluation in the major extremity and a 
30 percent evaluation in the minor extremity.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5202 provides that malunion of the humerus 
with moderate deformity warrants a 20 percent rating in the 
major (dominant) extremity and the minor extremity; malunion 
of the humerus with marked deformity warrants a 30 percent 
evaluation in the major extremity and a 20 percent evaluation 
in the minor extremity; recurrent dislocation of the humerus 
at the scapulohumeral joint with infrequent episodes, and 
guarding of movement only at shoulder level warrants a 20 
percent evaluation in the major extremity and the minor 
extremity; recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements warrants a 30 percent evaluation in the 
major extremity and a 20 percent evaluation in the minor 
extremity; fibrous union of the humerus warrants a 50 percent 
evaluation in the major extremity and a 40 percent evaluation 
in the minor extremity; nonunion of the humerus (false flail 
joint) warrants a 60 percent evaluation in the major 
extremity and a 40 percent evaluation in the minor extremity; 
and loss of head of humerus (flail shoulder) warrants a 80 
percent evaluation in the major extremity and a 70 percent 
evaluation in the minor extremity.  38 C.F.R. § 4.71a (2008).

Diagnostic Code 5203 provides that malunion of the clavicle 
or scapula warrants a 10 percent evaluation in the major 
(dominant) extremity and the minor extremity; nonunion of the 
clavicle or scapula without loose movement warrants in the 
major extremity and the minor extremity; nonunion of the 
clavicle or scapula with loose movement warrants a 20 percent 
evaluation in the major extremity and the minor extremity; 
and dislocation of the clavicle or scapula warrants a 20 
percent evaluation in the major extremity and the minor 
extremity.  38 C.F.R. § 4.71a (2008).

A distinction is made between major (dominant) and minor 
extremities for rating purposes.  Only one hand is to be 
considered major.  38 C.F.R. § 4.69 (2008).  In this case, VA 
examiners uniformly reported that the Veteran is right-hand 
dominant.  See, for example, VA examination dated in December 
1998.

As to Diagnostic Code 5201, the Board notes that a December 
2004 VA treatment record reported that range of motion 
studies of the Veteran's shoulders showed flexion to 130 
degrees and abduction to 110 degrees.  (Normal range of 
motion of the shoulder is flexion/forward elevation from 0 to 
180 degrees; abduction from 0 to 180 degrees; external 
rotation from 0 to 90 degrees; and internal rotation from 0 
to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2008))  
Thereafter, at the July 2007 VA joints examination, after it 
was noted that the Veteran's shoulders were tender to 
palpation and had crepitus with motion but no weakness or 
muscle atrophy, the range of motion of the right shoulder 
taking into account his pain was flexion from 0 to 120 and 
abduction from 0 to 80 degrees and the range of motion of the 
left shoulder taking into account his pain was flexion from 0 
to 100 and abduction from 0 to 100 degrees.  

Therefore, because the right shoulder disability is 
manifested by limitation of motion of the arm at shoulder 
level (i.e., with pain, the July 2007 VA examiner noted its 
abduction was only from 0 to 80 degrees), the Board finds 
that the Veteran meets the criteria for an increased, 20 
percent rating, for his right shoulder disability under 
Diagnostic Code 5201, but no more.  38 C.F.R. §§ 4.40, 4.45, 
4.71a, DeLuca, supra.  This is true throughout the period of 
time during which his claim has been pending.  Hart, supra.

As to the left shoulder disability, even taking into account 
the Veteran's complaints of pain he does not have limitation 
of motion of the arm at shoulder level and therefore the 
Board finds that a rating in excess of 10 percent is not 
warranted.  38 C.F.R. §§ 4.40, 4.45, 4.71a, DeLuca, supra.  
This is true throughout the period of time during which his 
claim has been pending.  Hart, supra.

Moreover, an increased rating is not warranted for either of 
the Veteran's shoulder disabilities under either Diagnostic 
Code 5200, 5202, or 5203 because the record is negative for a 
diagnosis of ankylosis, malunion of the humerus, and/or 
malunion of the clavicle or scapula in either shoulder and in 
the absence of such a diagnosed disorder the Board will not 
rate his service-connected disability as that disorder.  
Butts, supra; Also see Johnston, supra.  

Left Elbow Disability

Most recently, a November 2006 rating decision confirmed and 
continued a 10 percent rating for the Veteran's left elbow 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5206 
(limitation of forearm flexion). 

Because VA examiners uniformly reported that the Veteran is 
right-hand dominant, under Diagnostic Code 5206, a 10 percent 
rating is warranted when forearm flexion is limited to 100 
degrees, a 20 percent rating is warranted when forearm 
flexion is limited to 90 or 70 degrees, a 30 percent rating 
is warranted when forearm flexion is limited to 55 degrees, 
and a 40 percent rating is warranted when forearm flexion is 
limited to 45 degrees.  Id.

Under Diagnostic Code 5207, a 10 percent rating is warranted 
when forearm extension is limited to 45 or 60 degrees, a 20 
percent rating is warranted when forearm extension is limited 
to 75 or 90 degrees, a 30 percent rating is warranted when 
forearm extension is limited to 100 degrees, and a 40 percent 
rating is warranted when forearm extension is limited to 110 
degrees.  Id.

Under Diagnostic Code 5208, a 20 percent rating is warranted 
when forearm flexion is limited to 100 degrees and forearm 
extension is limited to 45 degrees.  Id.

The Court in the case of Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), held, in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for a appellant to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  

With the above criteria in mind, the Board notes that at a 
September 2005 VA joints examination, the range of motion of 
the left elbow taking into account his pain was flexion to 95 
degrees and extension to 12 degrees; in a November 2005 VA 
treatment record its range of motion was 0 to 130 degrees 
with supination from 0 to 70 degrees and pronation from 0 to 
90 degrees; in a January 2006 VA treatment record its range 
of motion was 0 to 120 degrees with supination from 0 to 70 
degrees and pronation from 0 to 80 degrees; and at the July 
2007 VA examination, after noting the Veteran's complaints of 
pain but no muscle atrophy, it was opined that the claimant 
could extend the left elbow to 0 degrees, flexion was to 110 
degrees, supination was from 0 to 90 degrees; and pronation 
was from 0 to 90 degrees.  (Normal range of motion of the 
elbow is flexion from 0 to 145 degrees, forearm pronation 
from 0 to 80 degrees, and forearm supination from 0 to 85 
degrees.  38 C.F.R. § 4.71a, Plate I (2008))  

Therefore, even taking into account the Veteran's complaints 
of pain he does not have forearm flexion limited to 90 
degrees; extension limited to 75 degrees; forearm flexion 
limited to 100 degrees with extension limited to 45 degrees; 
or impairment of supination or pronation with motion lost 
beyond the last quarter of arc and therefore the Board finds 
that a rating in excess of 10 percent is not warranted.  
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5206, 5207, 
5208; DeLuca, supra.   This is true throughout the period of 
time during which his claim has been pending.  Hart, supra.

Conclusion

While the Board acknowledges and has considered the 
assertions of the Veteran and his spouse as to the severity 
of the Veteran's disabilities; however, the Board finds that 
the objective evidence of record is of greater probative 
weight in this regard as lay statements cannot serve as 
competent medical evidence because as lay persons they do not 
have the required medical expertise to provide an opinion as 
to the current severity of a disability.  See Buchanan, 
supra; Espiritu, supra.  

Based on the Veteran's and his wife's written statements to 
the RO and the claimant's statements to his VA examiners, the 
Board considered the application of 38 C.F.R. § 3.321(b)(1) 
(2008).  Although the Veteran and his wife reported that the 
claimant's service-connected disabilities prevent him from 
obtaining and/or maintaining employment, the evidence does 
not reflect that any of his service-connected disabilities, 
acting alone, caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation) or required frequent periods of hospitalization 
such that the application of the regular schedular standards 
is rendered impracticable.  Therefore, the Board concludes 
the criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  This is true throughout 
the period of time during which his claim has been pending.  
Hart, supra.

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, because the preponderance of the evidence is against 
the Veteran's claims, the doctrine is not for application.  
See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for sleep apnea is denied.

Service connection for tinnitus is denied.

A rating in excess of 20 percent for a cervical spine 
disability is denied.

A rating in excess of 20 percent for lumbosacral strain is 
denied.

A 20 percent rating is granted for a right shoulder 
disability subject to the laws and regulations governing the 
payment of monetary benefits.

A rating in excess of 10 percent for a left shoulder 
disability is denied.

A rating in excess of 10 percent for a left elbow disability 
is denied.


REMAND

As to the claim for a higher evaluation for a hiatal hernia 
with GERD, the Board finds that a remand for a VA examination 
is required because the March 2007 VA digestive system 
examination, which was held for the purpose of obtaining a 
medical opinion as to the origins of the Veteran's 
disability, is inadequate for rating purposes because the 
examiner did not provide an opinion as to whether the 
claimant's disability was manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.114, Diagnostic Code 
7346 (2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded a 
digestive system examination.  The claims 
folders are to be provided to the 
physician for review in conjunction with 
the examinations.  In accordance with the 
AMIE worksheet for rating a hiatal hernia 
with GERD, the examiner is to thereafter 
provide a detailed review of the 
Veteran's history, current complaints, 
and the nature and extent of the 
disability.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished.  In 
addition to any other information 
requested in the AMIE worksheet, the 
examiner should also provide an opinion 
as to whether the Veteran's hiatal hernia 
with GERD is manifested by persistently 
recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or 
shoulder pain, productive of considerable 
impairment of health. 

2.  After undertaking the above 
development, the AMC/RO should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A; and 38 C.F.R. § 3.159.  

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  Such 
reconsideration should take into account 
whether "staged" ratings are 
appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).  If any of the 
benefits sought on appeal remain denied, 
the appellant and his representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable period 
of time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


